Exhibit 10.1

 

DATED     February 26, 2019

 

PACIFIC GREEN TECHNOLOGIES INC.

as Company

 

-and-

 

RICHARD OLIVER

as Employee

 

 



 

EMPLOYMENT CONTRACT

 

 



 



 

 

 

1. INTERPRETATION 1       2. TERM OF APPOINTMENT 2       3. EMPLOYEE WARRANTIES
2       4. DUTIES AND OBLIGATIONS 2       5. PLACE OF WORK 4       6. HOURS OF
WORK 5       7. SALARY 5       8. EXPENSES 5       9. HOLIDAYS 6       10.
RESTRICTIVE COVENANTS 6       11. INCAPACITY 8       12. CONFIDENTIAL
INFORMATION 8       13. PAYMENT IN LIEU OF NOTICE 9       14. TERMINATION
WITHOUT NOTICE 9       15. OBLIGATIONS ON TERMINATION 10       16. DISCIPLINARY
AND GRIEVANCE PROCEDURES 11       17. DATA PROTECTION 12       18. COLLECTIVE
AGREEMENTS 12       19. RECONSTRUCTION AND AMALGAMATION 12       20. NOTICES 13
      21. ENTIRE AGREEMENT 13       22. VARIATION 13       23. COUNTERPARTS 14  
    24. THIRD PARTY RIGHTS 14       25. GOVERNING LAW 14       26. JURISDICTION
14

 

i

 

 

This agreement is dated February 26, 2019

 

PARTIES

 

(1)PACIFIC GREEN TECHNOLOGIES INC., a company incorporated in Delaware, USA,
with a registered address situated at 3500 S. DuPont Highway, Dover, Kent County
19901, USA (Company)

 

(2)RICHARD OLIVER of 5 Green Farm Lane, Barrow, Bury St Edmunds, SUFFOLK IP29
5DN (Employee)

 

AGREED TERMS

 

1.INTERPRETATION 

 

1.1The definitions and rules of interpretation in this Clause 1 apply in this
agreement.

 

Appointment: the employment of the Employee by the Company on the terms of this
agreement.

 

Associated Employer: has the meaning given to it in the Employment Rights Act
1996.

 

Board: the board of directors of the Company (including any committee of the
board duly appointed by it).

 

Commencement Date: May 24, 2019.

 

Confidential Information: information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of any Group Company for the time being
confidential to any Group Company and trade secrets including, without
limitation, technical data and know-how relating to the business of any Group
Company or any of their business contacts.

 

Garden Leave: any period during which the Company has exercised its rights under
Clause 15.

 

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

 

Incapacity:  any sickness, injury or other medical disorder or condition which
prevents the Employee from carrying out his duties.

 

Restricted Business: the business of the Company and any Group Company with
which the Employee was involved to a material extent in the 12 months before
Termination.

 

Restricted Customer: any firm, company or person who, during the 12 months
before Termination, was a customer or prospective customer of or was in the
habit of dealing with the Company or any Group Company with whom the Employee
had contact or about whom he became aware or informed in the course of
employment.

 

Restricted Person: anyone employed or engaged by the Company or any Group
Company at a senior executive level and who could materially damage the
interests of the Company or any Group Company if they were involved in any
Capacity in any business concern which competes with any Restricted Business and
with whom the Employee dealt in the 12 months before Termination in the course
of employment.

 

SSP: statutory sick pay.

 



1

 

 

Subsidiary and Holding Company: in relation to a company mean “subsidiary” and
“holding company” as defined in section 1159 of the Companies Act 2006 and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person (or its nominee), whether by way of security or in connection with the
taking of security, or (b) a nominee.

 

1.2The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

1.3A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

1.5Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

1.6The schedules to this agreement form part of (and are incorporated into) this
agreement.

 

2.TERM OF APPOINTMENT  

 

2.1The Appointment shall be deemed to have commenced on the Commencement Date
and shall continue, subject to the remaining terms of this agreement, until
terminated by either party giving the other not less than 6 months’ prior notice
in writing.

 

2.2The Employee consents to the transfer of his employment under this agreement
to an Associated Employer at any time during the Appointment.

 

3.EMPLOYEE WARRANTIES  

 

3.1The Employee represents and warrants to the Company that, by entering into
this agreement or performing any of his obligations under it, he will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on him and undertakes to indemnify the Company against
any claims, costs, damages, liabilities or expenses which the Company may incur
as a result if he is in breach of any such obligations.

 

3.2The Employee warrants that he is entitled to work in the United Kingdom
without any additional approvals and will notify the Company immediately if he
ceases to be so entitled during the Appointment.

 

4.DUTIES AND OBLIGATIONS  

 

4.1The Employee shall be appointed as “Chief Financial Officer” of the Company
or such other role as the Company considers appropriate and the Employee shall
be responsible for the duties noted in Clause 4.2.

 



2

 

 

4.2The Employee’s responsibilities include the following:

 

(a)ensuring appropriate systems and procedures for financial control of the
Group and effectively and clearly communicating potential risks in a timely
manner;

 

(b)ensuring appropriate systems and procedures for reporting on, the Group
financial performance, including preparation of monthly management accounts,
quarterly and annual accounts for SEC reporting;

 

(c)leading the execution of the Group’s financial strategy and support the wider
Group strategy;

 

(d)supporting COO on IT strategy;

 

(e)supporting COO in reporting performance metrics for the Group based up
on monthly, quarterly and annual targets by department, division and company
within the Group;

 

(f)ensuring timely production of annual budgets and rolling [3 year] forecasts;

 

(g)supporting COO on increasing revenue, reducing costs and minimising working
capital;

 

(h)ensuring the timely collection of receivables and payments of suppliers;

 

(i)supporting the CEO and COO on acquisitions and other corporate activity;

 

(j)managing day-to-day treasury, including appropriate risk management and
controls; and

 

(k)devising, implementing and maintaining suitable tax structures, such as to
minimise tax payable by the Group, whilst maintaining the standards expected of
an SEC-registered business.

 

4.3Upon a request from the Board, the Employee will be appointed a director of
the following companies in the Group but without additional compensation:

 

(a)the Company;

 

(b)Pacific Green Marine Technologies Limited;

 

(c)Pacific Green Marine Technologies Inc.; and

 

(d)any other Group Company as the Board shall direct.

 

4.4During the Appointment the Employee shall:

 

(a)act as a director of the Company and carry out duties on behalf of any other
Group Company including, if so required by the Board, acting as an officer or
consultant of any such Group Company;

 

(b)comply with the articles of association (as amended from time to time) of the
Company and any other Group Company of which he is a director;

 

(c)abide by any statutory, fiduciary or common-law duties to any Group Company
of which he is a director;

 



3

 

 

(d)not do anything that would cause him to be disqualified from acting as a
director

 

(e)unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Company and any Group Company of which he is an
officer or consultant;

 

(f)do such things as are reasonable and necessary to ensure compliance by
himself and the Company or any relevant Group Company with the Companies Act
2006 and any similar rules in any other applicable jurisdiction including the
rules and regulations of the Nasdaq;

 

(g)diligently exercise such powers and perform such duties as may from time to
time be assigned to him by the Company together with such person or persons as
the Company may appoint to act jointly with him;

 

(h)comply with all reasonable and lawful directions given to him by the Company;

 

(i)promptly make such reports to the Board in connection with the affairs of any
Group Company on such matters and at such times as are reasonably required; and

 

(j)use his best endeavours to promote, protect, develop and extend the business
of any Group Company.

 

4.5Subject to the other provisions of this Clause, during the Appointment the
Employee shall not, except as a representative of the Company or with the prior
written approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation. Notwithstanding the previous sentence, the
Employee may hold an investment by way of shares or other securities of not more
than 5% of the total issued share capital of any company (whether or not it is
listed or dealt in on a recognised stock exchange) where such company does not
carry on a business similar to or competitive with any business for the time
being carried on by any Group Company.

 

4.6The Employee shall comply with the Company’s anti-corruption and bribery
policy and related procedures at all times.

 

4.7All documents, manuals, hardware and software provided for the Employee’s use
by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones), remain the property of the Company.

 

5.PLACE OF WORK  

 

5.1The Employee’s normal place of work is at the place of business of the
Company in London, England.

 

5.2The Employee agrees to travel on any Group Company’s business (both within
the United Kingdom, the People’s Republic of China, Canada, United States of
America and elsewhere) as may be required for the proper performance of his
duties under the Appointment.

 

5.3During the Appointment the Employee shall not be required to work outside the
United Kingdom for any continuous period of more than 4 weeks.

 



4

 

 

6.HOURS OF WORK  

 

The Employee’s normal working hours shall be 0930 to 1830 on Mondays to Fridays
and such additional hours as are necessary for the proper performance of his
duties. The Employee acknowledges that he shall not receive further remuneration
in respect of such additional hours.

 

7.SALARY 

 

7.1The Employee shall be paid an initial salary of US$150,000 per annum. The
Employee will be able to sacrifice some of this salary in exchange for pension
contributions, such that these salary alternatives will cost an equivalent
amount to the Company as the salary sacrificed.

 

7.2The Employee’s salary shall accrue from day to day at a rate of 1/365 of the
Employee’s annual salary and be payable monthly in arrears on or about 27th of
each month directly into the Employee’s bank or building society.

 

7.3The Employee’s salary shall be reviewed by the Board annually, the first such
review to take place on the anniversary of this agreement The Company is under
no obligation to award an increase following a salary review. There will be no
review of the salary after notice has been given by either party to terminate
the Appointment.

 

7.4The Employee may be awarded certain performance related bonuses in accordance
with the Schedule of this Agreement. References in this Schedule to shares
and/or stock are references to the shares/stock of the Company.

 

7.5During the Appointment and for six years following its termination the
Employee shall be entitled to be covered by a policy of directors’ and officers’
liability insurance on terms no less favourable than those in place from time to
time for other members of the Board. A copy of the policy is available from the
Board.

 

7.6The Company may deduct from the salary, or any other sums owed to the
Employee, any money owed to any Group Company by the Employee.

 

8.EXPENSES  

 

8.1The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of VAT receipts or other appropriate
evidence of payment.

 

8.2The Company shall promptly reimburse the Employee for suitable and agreed
Hotel accommodation in London (payable monthly on a pro rata basis) for 1 night
per week during his employment..

 

8.3The Employee shall abide by the Company’s policies on expenses as
communicated to him from time to time.

 

8.4Any credit card supplied to the Employee by the Company shall be used only
for expenses incurred by him in the course of the Appointment.

 



5

 

 

9.HOLIDAYS  

 

9.1The Company’s holiday year runs between 1 January and 31 December. If the
Appointment commences or terminates part way through a holiday year, the
Employee’s entitlement during that holiday year shall be calculated on a
pro-rata basis rounded up to the nearest half day.

 

9.2The Employee shall be entitled to 20 days’ paid holiday in each holiday year
together with the usual public holidays in England and Wales.

 

9.3Holiday shall be taken at such time or times as shall be approved in advance
by the Board. The Employee shall not carry forward any accrued but untaken
holiday entitlement to a subsequent holiday year unless the Employee has been
prevented from taking it in the relevant holiday year by one of the following: a
period of sickness absence or statutory maternity leave, paternity, adoption,
parental or shared parental leave. In cases of sickness absence, carry-over is
limited to 2 weeks’ holiday per year less any leave taken during the holiday
year that has just ended. Any such carried over holiday which is not taken
within eighteen months of the end of the relevant holiday year will be lost.

 

9.4If the Company has terminated or would be entitled to terminate the
Appointment under Clause 13 or if the Employee has terminated the Appointment in
breach of this agreement any payment due under Clause 9 shall be limited to the
Employee’s statutory entitlement under the Working Time Regulations 1998 (SI
1998/1833) and any paid holidays (including paid public holidays) taken shall be
deemed first to have been taken in satisfaction of that statutory entitlement.

 

9.5If on termination of the Appointment the Employee has taken more holiday than
his accrued holiday entitlement, the Company shall be entitled to deduct the
excess holiday pay from any payments due to the Employee.

 

9.6If either party has served notice to terminate the Appointment, the Board may
require the Employee to take any accrued but unused holiday entitlement during
the notice period.

 

10.RESTRICTIVE COVENANTS  

 

10.1In order to protect the Confidential Information and business connections of
the Company and each Group Company to which he has access as a result of the
Appointment, the Employee covenants with the Company (for itself and as trustee
and agent for each Group Company) that he shall not:

 

(a)for 12 months after Termination solicit or endeavour to entice away from the
Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;

 

(b)for 12 months after Termination in the course of any business concern which
is in competition with any Restricted Business, offer to employ or engage or
otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person;

 

(c)for 12 months after Termination in the course of any business concern which
is in competition with any Restricted Business, employ or engage or otherwise
facilitate the employment or engagement of any Restricted Person, whether or not
such person would be in breach of contract as a result of such employment or
engagement;

 



6

 

 

(d)for 12 months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business;

 

(e)for 12 months after Termination be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

 

(f)at any time after Termination, represent himself as connected with the
Company or any Group Company in any Capacity, other than as a former employee,
or use any registered business names or trading names associated with the
Company or any Group Company.

 

10.2None of the restrictions in Clause 10.1 shall prevent the Employee from:

 

(a)holding an investment by way of shares or other securities of not more than
5% of the total issued share capital of any company, whether or not it is listed
or dealt in on a recognised stock exchange; or

 

(b)being engaged or concerned in any business concern insofar as the Employee’s
duties or work shall relate solely to geographical areas where the business
concern is not in competition with any Restricted Business

 

10.3The restrictions imposed on the Employee by this Clause 10 apply to him
acting:

 

(a)directly or indirectly; and

 

(b)on his own behalf or on behalf of, or in conjunction with, any firm, company
or person.

 

10.4The periods for which the restrictions in Clause 10 apply shall be reduced
by any period that the Employee spends on Garden Leave immediately before
Termination.

 

10.5The Company and the Employee entered into the restrictions in this Clause 10
having been separately legally advised.

 

10.6Each of the restrictions in this Clause 10 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

10.7If the Employee’s employment is transferred to any firm, company, person or
entity other than a Group Company (the “New Employer”) pursuant to the Transfer
of Undertakings (Protection of Employment) Regulations 2006, the Employee will,
if required, enter into an agreement with the New Employer containing
post-termination restrictions corresponding to those restrictions in this Clause
10, protecting the confidential information, trade secrets and business
connections of the New Employer.

 

10.8The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this Clause 10 (or such of
those restrictions as the Company deems appropriate) in relation to that Group
Company.

 



7

 

 

11.INCAPACITY  

 

11.1If the Employee is absent from work due to Incapacity, the Employee shall
notify the Board of the reason for the absence as soon as possible but no later
than 10am on the first day of absence.

 

11.2The Employee shall certify his absence in accordance with the Company
sickness policy from time to time.

 

11.3Subject to the Employee’s compliance with this agreement and the Company
sickness policy (as amended from time to time), the Employee shall receive sick
pay in accordance with the Company sickness policy, which may be amended from
time to time. The Employee’s qualifying days for SSP purposes are Monday to
Friday.

 

11.4Pension contributions will continue as normal while the Employee is paid at
the full rate in accordance with Clause 11.3.

 

11.5The Employee agrees to consent to medical examinations (at the Company’s
expense) by a doctor nominated by the Company should the Company so require.

 

11.6If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, the Employee shall immediately
notify the Board of that fact and of any claim, settlement or judgment made or
awarded in connection with it and all relevant particulars that the Board may
reasonably require. The Employee shall if required by the Board, co-operate in
any related legal proceedings and refund to the Company that part of any damages
or compensation recovered by him relating to the loss of earnings for the period
of the Incapacity as the Board may reasonably determine less any costs borne by
him in connection with the recovery of such damages or compensation, provided
that the amount to be refunded shall not exceed the total amount paid to the
Employee by the Company in respect of the period of Incapacity.

 

11.7The rights of the Company to terminate the Appointment under the terms of
this agreement apply even when such termination would or might cause the
Employee to forfeit any entitlement to sick pay, permanent health insurance or
other benefits.

 

12.CONFIDENTIAL INFORMATION  

 

12.1The Employee acknowledges that in the course of the Appointment he will have
access to Confidential Information. The Employee has therefore agreed to accept
the restrictions in this Clause 12.

 

12.2The Employee shall not (except in the proper course of his duties), either
during the Appointment or at any time after its termination (however arising),
use or disclose to any person, company or other organisation whatsoever (and
shall use his best endeavours to prevent the publication or disclosure of) any
Confidential Information. This shall not apply to:

 

(a)any use or disclosure authorised by the Board or required by law;

 

(b)any information which is already in, or comes into, the public domain other
than through the Employee’s unauthorised disclosure; or

 

(c)any protected disclosure within the meaning of section 43A of the Employment
Rights Act 1996.

 



8

 

 

13.PAYMENT IN LIEU OF NOTICE  

 

13.1Notwithstanding Clause 2, the Company may, in its sole and absolute
discretion, terminate the Appointment at any time and with immediate effect by
notifying the Employee that the Company is exercising its right under this
Clause 13 and that it will make within 28 days a payment in lieu of notice
(Payment in Lieu), or the first instalment of any Payment in Lieu, to the
Employee. This Payment in Lieu will be equal to the basic salary (as at the date
of termination) which the Employee would have been entitled to receive under
this agreement during the notice period referred to in Clause 2 (or, if notice
has already been given, during the remainder of the notice period) less income
tax and National Insurance contributions. For the avoidance of doubt, the
Payment in Lieu shall not include any element in relation to:

 

(a)any bonus or commission payments that might otherwise have been due during
the period for which the Payment in Lieu is made;

 

(b)any payment in respect of benefits which the Employee would have been
entitled to receive during the period for which the Payment in Lieu is made; and

 

(c)any payment in respect of any holiday entitlement that would have accrued
during the period for which the Payment in Lieu is made.

 

13.2The Company may pay any sums due under Clause 13.1 in equal monthly
instalments until the date on which the notice period referred to at Clause 2
would have expired if notice had been given. The Employee shall be obliged to
seek alternative income during this period and to notify the Company of any
income so received. The instalment payments shall then be reduced by the amount
of such income.

 

13.3The Employee shall have no right to receive a Payment in Lieu unless the
Company has exercised its discretion in Clause 13.1. Nothing in this Clause 13
shall prevent the Company from terminating the Appointment in breach.

 

13.4Notwithstanding Clause 13.1 the Employee shall not be entitled to any
Payment in Lieu if the Company would otherwise have been entitled to terminate
the Appointment without notice in accordance with Clause 14. In that case the
Company shall also be entitled to recover from the Employee any Payment in Lieu
(or instalments thereof) already made.

 

14.TERMINATION WITHOUT NOTICE 

 

14.1The Company may also terminate the Appointment with immediate effect without
notice and with no liability to make any further payment to the Employee (other
than in respect of amounts accrued due at the date of termination) if the
Employee:

 

(a)is guilty of any gross misconduct affecting the business of any Group
Company;

 

9

 

  

(b)commits any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company;

 

(c)is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties;

 

(d)is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

 

(e)is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

(f)is, in the opinion of a medical practitioner physically or mentally incapable
of performing their duties and may remain so for more than three months and the
medical practitioner has given a medical opinion to the Board to that effect;

 

(g)ceases to be eligible to work in the United Kingdom;

 

(h)is guilty of any fraud or dishonesty or acts in any manner which in the
opinion of the Board brings or is likely to bring the Employee or any Group
Company into disrepute or is materially adverse to the interests of any Group
Company;

 

(i)is in breach of the Company’s anti-corruption and bribery policy and related
procedures; or

 

(j)is guilty of a serious breach of any rules issued by the Company from time to
time regarding its electronic communications systems.

 

14.2The rights of the Company under Clause 14.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this agreement by the Employee as having brought the agreement to
an end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof. 

 

15.OBLIGATIONS ON TERMINATION  

 

15.1On termination of the Appointment (however arising) the Employee shall:

 

(a)Immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of any Group Company or its business
contacts, any keys, credit card and any other property of any Group Company
including any car provided to the Employee, which is in his possession or under
his control;

 

(b)irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in his possession or under his control outside the
Company’s premises; and

 

(c)provide a signed statement that he has complied fully with his obligations
under this Clause 15.1 together with such reasonable evidence of compliance as
the Company may request.

 



10

 

 

15.2On termination of the Appointment however arising the Employee shall not be
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by any Group Company in which he may participate.

 

15.3Except with the prior approval of the Board, or as provided in the articles
of association of any Group Company of which he is a director, the Employee
shall not resign as a director of any Group Company.

 

15.4If during the Appointment the Employee ceases to be a director of any Group
Company (otherwise than by reason of his death, resignation or disqualification
pursuant to the articles of association of the relevant Group Company, as
amended from time to time, or by statute or court order) the Appointment shall
continue with the Employee as an employee only and the terms of this agreement
(other than those relating to the holding of the office of director) shall
continue in full force and effect. The Employee shall have no claims in respect
of such cessation of office.

 

15.5Following service of notice to terminate the Appointment by either party, or
if the Employee purports to terminate the Appointment in breach of contract, the
Board may by written notice place the Employee on Garden Leave for the whole or
part of the remainder of the Appointment.

 

15.6During any period of Garden Leave:

 

(a)the Company shall be under no obligation to provide any work to the Employee
and may revoke any powers the Employee holds on behalf of any Group Company;

 

(b)the Company may require the Employee to carry out alternative duties or to
only perform such specific duties as are expressly assigned to the Employee, at
such location (including the Employee’s home) as the Company may decide;

 

(c)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(d)the Employee shall remain an employee of the Company and bound by the terms
of this agreement (including any implied duties of good faith and fidelity);

 

(e)the Employee shall ensure that the CEO of the Company knows where he will be
and how he can be contacted during each working day (except during any periods
taken as holiday in the usual way);

 

(f)the Company may exclude the Employee from any premises of any Group Company;
and

 

(g)the Company may require the Employee not to contact or deal with (or attempt
to contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company.

 

16.DISCIPLINARY AND GRIEVANCE PROCEDURES  

 

16.1The Employee is subject to the Company’s disciplinary and grievance
procedures which shall be notified to the Employee. These procedures do not form
part of the Employee’s contract of employment.

 

16.2If the Employee wants to raise a grievance, he may apply in writing to a
director in accordance with the Company’s grievance procedure.

 



11

 

 

16.3If the Employee wishes to appeal against a disciplinary decision he may
apply in writing to the CEO of the Company in accordance with the Company’s
disciplinary procedure.

 

16.4The Company may suspend the Employee from any or all of his duties for no
longer than is necessary to investigate any disciplinary matter involving the
Employee or so long as is otherwise reasonable while any disciplinary procedure
against the Employee is outstanding.

 

16.5During any period of suspension:

 

(a)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(b)the Employee shall remain an employee of the Company and bound by the terms
of this agreement;

 

(c)the Employee shall ensure that the Board knows where he will be and how he
can be contacted during each working day (except during any periods taken as
holiday in the usual way);

 

(d)the Board may exclude the Employee from his place of work or any other
premises of any Group Company; and

 

(e)the Board may require the Employee not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
any Group Company.

 

17.DATA PROTECTION  

 

17.1The Company will collect and process information relating to the Employee in
accordance with usual company policies from time to time.

 

17.2The Employee shall comply with the Data protection policy when handling
personal data in the course of employment including personal data relating to
any employee, worker, contractor, customer, client, supplier or agent of the
Company. The Employee will also comply with the Company’s IT and communications
systems policy and Social media policy.

 

17.3Failure to comply with the Data protection policy or any of the policies
listed above in Clause 17.2 may be dealt with under our disciplinary procedure
and, in serious cases, may be treated as gross misconduct leading to summary
dismissal.

 

18.COLLECTIVE AGREEMENTS  

 

There is no collective agreement which directly affects the Appointment.

 

19.RECONSTRUCTION AND AMALGAMATION 

 

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of any Group Company, whether by winding up or otherwise, and the
Employee is offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this agreement, the Employee shall have no claim against the Company or any such
undertaking arising out of or connected with the termination.

 



12

 

 

20.NOTICES  

 

20.1A notice given to a party under this agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address (or email) given in this
agreement or as otherwise notified in writing to the other party.

 

20.2Any such notice shall be deemed to have been received:

 

(a)if delivered by hand, at the time the notice is left at the address or given
to the addressee;

 

(b)in the case of pre-paid first class UK post or other next working day
delivery service, at 9.00 am on the second business day after posting or at the
time recorded by the delivery service; or

 

(c)in the case of pre-paid airmail, 9.00 am on the fifth Business Day after
posting or at the time recorded by the delivery service; or

 

(d)in the case of email, one hour after the time of transmission.

 

20.3A notice shall have effect from the earlier of its actual or deemed receipt
by the addressee. For the purpose of calculating deemed receipt:

 

(a)all references to time are to local time in the place of deemed receipt; and

 

(b)if deemed receipt would occur on a Saturday or Sunday or a public holiday
when banks are not open for business, deemed receipt is at 9.00 am on the next
business day.

 

20.4This clause does not apply to the service of any proceedings or other
documents in any legal action.

 

21.ENTIRE AGREEMENT  

 

21.1This agreement and any document referred to in it constitutes the entire
agreement between the parties and supersedes and extinguishes all previous
agreements, promises, assurances, warranties, representations and understandings
between them, whether written or oral, relating to its subject matter.

 

21.2Each party acknowledges that in entering into this agreement it does not
rely on, and shall have no remedies in respect of, any statement,
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this agreement.

 

21.3Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
agreement.

 

21.4Nothing in this clause shall limit or exclude any liability for fraud.

 

22.VARIATION  

 

No variation or agreed termination of this agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).

 



13

 

 

23.COUNTERPARTS  

 

23.1This agreement may be executed in any number of counterparts, each of which
when executed and delivered shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.

 

23.2No counterpart shall be effective until each party has executed and
delivered at least one counterpart.

 

24.THIRD PARTY RIGHTS 

 

No one other than a party to this agreement shall have any right to enforce any
of its terms.

 

25.GOVERNING LAW  

 

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

26.JURISDICTION  

 

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

This agreement has been entered into on the date stated at the beginning of it.

 

Signed by Scott Poulter   /s/ Scott Poulter

for and on behalf of

Pacific Green Technologies Inc.

  Scott Poulter, Executive Director           /s/ Richard Oliver Signed by
RICHARD OLIVER   Richard Oliver

 



14

 

 

Schedule – list of bonuses/share options

 

Financial bonuses

 

1US$2,500 for the smooth transition of the accounting system to the UK/cloud,
provided that this is within 6 weeks of the commencement date of this Agreement;

 

2US$2,500 on appointment of a Big 4 auditor by 30 April 2019;

 

3US$7,500 for providing all the financial and accounting support required to
establish the Company's JV arrangement with PowerChina by the end of June 2019;

 

4US$10,000 for timely financial integration of acquisitions, or equivalent
financial support for other corporate actions;

 

5US$2,500 for meeting each Quarterly reporting deadline, $5,000 for meeting
Annual reporting deadline;

 

6US$10,000 for timely investor presentations - for roadshows, Annual results &
some Quarterly; and

 

7US$10,000 for ensuring timely receipt by the Group of all material receivables,
or early flagging of non-receipt (and same for payments); and

 

8Such other discretionary bonus based up on Group exceptional performance in the
absolute discretion of the Company.

 

Shares/option

 

925,000 shares option at a 25% discount to the price in the 30 days prior to the
date of this agreement, exercisable 18 months after the date of this agreement.

 

1025,000 shares option at a 25% discount to the price in the 30 days prior to
the first anniversary of this agreement, exercisable 18 months after the first
anniversary of this agreement.

 

END OF DOCUMENT

 

 

15

 

